DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15, 16, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symons et al. (US 2012/0231734) and Roux (US 2019/0130137), and further in view of Rai et al. (US 2014/0218340).
Referring to Claim 1, Symons teaches a method, comprising:
	transmitting, by a first near-field communication (NFC) device, a field emission burst (paragraph 45 which shows NFC communicator 100 transmitting RF signals in short bursts);
comparing a characteristic property of a signal of the field emission burst to a detection threshold (paragraph 63 noting the preset threshold as the detection threshold);
determining a presence of a detection error based on the comparing (paragraph 63 noting false detections that affect the threshold), wherein the detection error comprises a false detection of a presence of a second NFC device (see paragraph 63 which shows the false detection of a target, which is the second NFC device); and
adjusting the detection threshold based on a number of determined detection errors (paragraph 63 noting the calibration procedure to increase or decrease threshold according to false target detections).
Symons does not teach the detection threshold comprising a first threshold and a second threshold delimiting a range of values of the characteristic property of the signal across terminals of an oscillating circuit of the first NFC device. Roux teaches the detection threshold (see paragraph 7 which teaches detection thresholds) comprising a first threshold and a second threshold (see paragraph 51 which shows two thresholds as shown in fig. 5) delimiting a range of values of the characteristic property (see figs. 3-6 which show the range between the two thresholds) of the signal across terminals of an oscillating circuit (see figs. 9-11 which show that the signals waving in an up and down pattern which indicates that the signals involve an oscillation circuit) of the first NFC device (see paragraph 32 which shows NFC usage). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roux to the device of Symons in order to provide more reliable NFC detection.
The combination of Symons and Roux does not teach the presence of the detection error determined prior to an attempt by the first NFC device to communicate with the second NFC device. Rai teaches the presence of the detection error determined prior to an attempt by the first NFC device to communicate with the second NFC device (see paragraph 26 which shows the sensing of false signals which indicates the false presence of a target NF object and noting that since the target NF object is not actually present, there is no initial attempt from the sensor device 100 to connect with the target NF object, wherein a skilled artisan would be able to apply the sensing of these false signals to the device of Symons in order to determine a detection error before attempting to connect with a target NF device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rai to the modified device of Symons and Roux in order to better prevent unnecessary use of power by a NFC device by attempting to connect to a device that is not present.
	Claim 18 has similar limitations as claim 1.
	Referring to Claim 13, Symons teaches a near-field communication (NFC) device 100 (fig. 2) comprising:
a NFC transmission circuit configured to transmit a field emission burst (paragraph 45 which shows NFC communicator 100 transmitting RF signals in short bursts);
a measurement circuit coupled to the NFC transmission circuit, the measurement circuit comprising a comparator configured to compare a characteristic property of a signal of the field emission burst to a detection threshold (paragraph 63 noting the controller 107 doing the measuring and comparing and the preset threshold as the detection threshold); and
a detection circuit coupled to the measurement circuit, the detection circuit configured to determine a presence of a detection error based an output of the comparator (paragraph 63 noting false detections that affect the threshold), wherein the detection error comprises a false detection of a presence of a second NFC device (see paragraph 63 which shows the false detection of a target, which is the second NFC device); and adjust the detection threshold based on a number of determined detection errors (paragraph 63 noting the calibration procedure to increase or decrease threshold according to false target detections).
Symons does not teach the NFC transmission circuit comprising an oscillator; wherein
the comparator comprises a first comparator configured to compare the characteristic property of the signal to a first threshold, and a second comparator configured to compare the characteristic property of the signal to a second threshold,
the first threshold and the second threshold correspond to a range of values of the characteristic property, and
the signal of the field emission burst comprises a signal across terminals of the oscillator.
Roux teaches the NFC transmission circuit comprising an oscillator (see figs. 9-11 which show that the signals waving in an up and down pattern which indicates that the signals involve an oscillation circuit); wherein
the comparator comprises a first comparator configured to compare the characteristic property of the signal to a first threshold, and a second comparator configured to compare the characteristic property of the signal to a second threshold (see paragraph 51 and fig. 5 which shows two thresholds and paragraph 50 which shows the measuring the magnetic field strength and whether it exceeds either of the two thresholds also noting that nothing in the claim states that the first and second comparators need to be different),
the first threshold and the second threshold correspond to a range of values of the characteristic property (see figs. 3-6 which show the range between the two thresholds), and
the signal of the field emission burst comprises a signal across terminals of the oscillator (see figs. 9-11 which show that the signals waving in an up and down pattern which indicates that the signals involve an oscillation circuit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roux to the device of Symons in order to provide more reliable NFC detection.
The combination of Symons and Roux does not teach the presence of the detection error determined prior to an attempt by the first NFC device to communicate with the second NFC device. Rai teaches the presence of the detection error determined prior to an attempt by the first NFC device to communicate with the second NFC device (see paragraph 26 which shows the sensing of false signals which indicates the false presence of a target NF object and noting that since the target NF object is not actually present, there is no initial attempt from the sensor device 100 to connect with the target NF object, wherein a skilled artisan would be able to apply the sensing of these false signals to the device of Symons in order to determine a detection error before attempting to connect with a target NF device). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Rai to the modified device of Symons and Roux in order to better prevent unnecessary use of power by a NFC device by attempting to connect to a device that is not present.
	Referring to Claim 3, Roux also teaches entering, by the first NFC device, a confirmation mode when the characteristic property is outside of the delimited range of values based on the comparing (see paragraph 50 that shows how in more than one case as shown in fig. 5, a confirmation is made that the signal strength is outside the range of thresholds).
	Referring to Claim 5, Symons teaches the characteristic property corresponding to an amplitude of the signal across the terminals of the first NFC device (paragraph 12 which shows the sensing of change in amplitude). Roux teaches the signal across the terminals of the oscillating circuit of the first NFC device (see figs. 9-11 which show that the signals waving in an up and down pattern which indicates that the signals involve an oscillation circuit). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roux to the device of Symons in order to provide more reliable NFC detection.
	Referring to Claim 6, Symons teaches the characteristic property corresponding to a phase shift of the signal across the terminals of the first NFC device (paragraph 12 which shows the sensing of phase change). Roux teaches the signal across the terminals of the oscillating circuit of the first NFC device (see figs. 9-11 which show that the signals waving in an up and down pattern which indicates that the signals involve an oscillation circuit). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Roux to the device of Symons in order to provide more reliable NFC detection.
	Referring to Claim 7, Symons also teaches the range of values expanded when the number of determined detection errors is greater than a first value (see paragraph 63 noting the calibration procedure to increase threshold according to false target detections which makes the range between zero and threshold greater and that the value of the first value includes zero since the claim does not state otherwise).
	Referring to Claim 8, Symons also teaches the range of values narrowed when the number of determined detection errors is less than a second value (see paragraph 63 noting the calibration procedure to decrease threshold according to false target detections which makes the range between zero and threshold smaller and that the value of the second value includes infinity since the claim does not state otherwise).
Referring to Claim 9, Symons also teaches offsetting the range of values by a range offset without modifying a scope of the range of values, based on comparing the characteristic property to the detection threshold over a plurality of field transmission bursts (paragraphs 63 and 65 showing deviation (offset) compared to a preset (detection) threshold).
Referring to Claim 10, Symons also teaches determining the range offset based on a level of the characteristic property of the signal determined during at least one preceding burst in an absence of a detection of the second NFC device (paragraph 67 which shows phase deviations occurring when no target is present).
Referring to Claim 11, Symons also teaches switching, by the first NFC device, to an operating mode for transmitting an NFC polling sequence when the second NFC device is detected based on the comparing the characteristic property of the signal to the detection threshold (paragraphs 63 and 64 which shows operation in sense mode for sensing a target according to measurements in comparison to threshold and the target is the second NFC device and the polling sequence is the communications between the device and target).
Referring to Claim 12, Symons also teaches at least two operating modes, including a first mode in which field emission bursts are spaced apart by a duration corresponding to at least one hundred times a duration of the field emission bursts (see paragraph 42 which shows a turned off mode which means that the communicator does not transmit at all for a much longer duration of 100 times the duration of a burst).
Referring to Claims 15 and 22, Roux also teaches the detection circuit configured to expand the range of values when the number of determined detection errors is greater than a first value (see paragraph 63 noting the calibration procedure to increase threshold according to false target detections which makes the range between zero and threshold greater and that the value of the first value includes zero since the claim does not state otherwise); and
	the detection circuit configured to narrow the range of values when the number of determined detection errors is less than a second value (see paragraph 63 noting the calibration procedure to decrease threshold according to false target detections which makes the range between zero and threshold smaller and that the value of the second value includes infinity since the claim does not state otherwise).
Referring to Claims 16 and 21, Roux also teaches the characteristic property comprising an amplitude or a phase shift (paragraph 12 which shows the sensing of amplitude and phase change).
Referring to Claim 23, Symons also teaches the NFC transmission circuit configured to transmit an NFC polling sequence when the further NFC device is detected based on the output of the comparator (paragraphs 63 and 64 which shows operation in sense mode for sensing a target according to measurements in comparison to threshold and the target is the second NFC device and the polling sequence is the communications between the device and target).

Claims 4, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symons and Roux and further in view of Ananthakrishnan (US 2015/0095666).
Referring to Claim 4, the combination of Symons and Roux does not teach transmitting a first number of field emission bursts;
counting a number of times the charactieristic property of the signal is within the range of values to form a count value; and
determining that the detection error has occurred with the count value exceeds a first predetermined number.
Ananthakrishnan teaches transmitting a first number of field emission bursts (paragraph 42 noting pop count);
counting a number of times the charactieristic property of the signal is within the range of values to form a count value (paragraph 42 noting burst threshold violations); and
determining that the detection error has occurred with the count value exceeds a first predetermined number (paragraph 42 noting exceeding the maximum allowable threshold count).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ananthakrisnan to the modified device of Symons and Roux in order to better maintain a high performance level during burst detection.
Referring to Claim 17, Symons teaches the detection circuit configured to cause the NFC device to enter a confirmation mode when the characteristic property is outside the range of values (see paragraph 50 that shows how in more than one case as shown in fig. 5, a confirmation can be made that the signal strength is outside the range of thresholds).
The combination of Symons and Roux does not teach transmitting a first number of field emission bursts;
counting a number of times the charactieristic property of the signal is within the range of values to form a count value; and
determining that the detection error has occurred with the count value exceeds a first predetermined number.
Ananthakrishnan teaches transmitting a first number of field emission bursts (paragraph 42 noting pop count);
counting a number of times the charactieristic property of the signal is within the range of values to form a count value (paragraph 42 noting burst threshold violations); and
determining that the detection error has occurred with the count value exceeds a first predetermined number (paragraph 42 noting exceeding the maximum allowable threshold count).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ananthakrisnan to the modified device of Symons and Roux in order to better maintain a high performance level during burst detection.
Claim 20 has similar limitations as claim 17.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648